           Case 2:18-cv-03038-JLS Document 40 Filed 06/04/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KARL MYERS                                   :            CIVIL ACTION
                                             :
              v.                             :
                                             :
LAUREL HARRY, et. al                         :            No. 18-3038

                                        ORDER

      AND NOW, this         1st     day of        June         , 2020, upon careful and

independent consideration of the petition for writ of habeas corpus, memorandum of law,

response, reply, and after review of the Report and Recommendation of United States

Magistrate Judge Elizabeth T. Hey, IT IS ORDERED that:

      1.      The Report and Recommendation is APPROVED AND ADOPTED.

      2.      The petition for writ of habeas corpus is DENIED.

      3.      The motion for an evidentiary hearing (Doc. 2) is DENIED.

      4.      There is no basis for the issuance of a certificate of appealability.

                                             BY THE COURT:



                                                /s/ Jeffrey L. Schmehl
                                             _________________________________
                                             JEFFREY L. SCHMEHL, J.
